Title: From Thomas Jefferson to James Madison, 20 March 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr Madison
                            
                            
                                20 Mch. 1806
                            
                        
                        my list tells me I signed commissions for the following persons, which being omitted in the list now recieved
                            from the office, renders it desirable that the office be again examined to ascertain whether the error is in their list or
                            mine.
                  Mar. 9. Julien Poydrass of Orleans a member of the legislative council of Orleans.
                      20. Lemuel Trescott of Massach. Collectr. & Inspector of Machias.
                        
                        the blank commission of Marshal of N. Carolina was filled up by the Governor with the name of John S. West
                            (who held it before)
                        
                        
                    